Case 2:21-ap-01116-BR Doc 9-3 Filed 09/15/21 Entered 09/15/21 13:23:15   Desc
                     Declaration of John Isbell Page 1 of 12




               Exhibit 3
Case 2:21-ap-01116-BR Doc 9-3 Filed 09/15/21 Entered 09/15/21 13:23:15   Desc
                     Declaration of John Isbell Page 2 of 12
Case 2:21-ap-01116-BR Doc 9-3 Filed 09/15/21 Entered 09/15/21 13:23:15   Desc
                     Declaration of John Isbell Page 3 of 12
Case 2:21-ap-01116-BR Doc 9-3 Filed 09/15/21 Entered 09/15/21 13:23:15   Desc
                     Declaration of John Isbell Page 4 of 12
Case 2:21-ap-01116-BR Doc 9-3 Filed 09/15/21 Entered 09/15/21 13:23:15   Desc
                     Declaration of John Isbell Page 5 of 12




            EXHIBIT A
Case 2:21-ap-01116-BR Doc 9-3 Filed 09/15/21 Entered 09/15/21 13:23:15                                         Desc
                     Declaration of John Isbell Page 6 of 12
                          Law Offices of John F. Isbell
                                               3050 Peachtree St. NW.
                                                      Suite 740
                                               Atlanta, Georgia 30305


                                                  INVOICE
Bay Point                                                                                           Invoice # 0487
                                                                                Invoice Date: Wed, February 3, 2021

Re: Hoplite

Current Charges:
Fees
  Date             Description                                          Hours          Amount
  1/4/2021         Review file and start coordinating litigation          0.5            382.50
                   strategy.
  1/5/2021         Review file and security documents;                    1.2            918.00
                   exchange multiple memoranda with
                   Troutman team regarding            ;
                   conference call with group regarding         .
  1/6/2021         Conference with C. Rierson regarding                   1.4          1,071.00
                                                 ; exchange
                   memoranda with H. Winsberg regarding

                             ; conference with H. Winsberg
                   regarding                              ;
                   conference with K. Brawner regarding
                                 .
  1/7/2021         Review               from H. Winsberg                  0.3            229.50
  1/7/2021         Review                         ;                       0.3            229.50
                   exchange memoranda with H. Winsberg
                   regarding   .
  1/8/2021         Exchange memoranda with H. Winsberg                    0.5            382.50
                   regarding                   ; conference
                   call regarding  .
  1/13/2021        Review multiple memoranda regarding                    0.8            612.00
                                                            ;
                   conference with C> Andros regarding
                                                     .
  1/14/2021        Review multiple drafts of documents and                2.0          1,530.00
                   memoranda regarding        ; review for
                                               .
  1/15/2021        Review e-mail relating to                        ;     1.8          1,377.00
                   revcew current draft of Hoplite complaint
  1/18/2021        Review receivership motion; conference with            2.0          1,530.00
                   C. Andros regarding     ; retain receiver.
  1/19/2021        Exchange memoranda with M. Glade                       2.3          1,759.50
                   regarding conflicts; exchange memoranda
                   with C. Andros and H. Winsberg regarding
                        ; review current draft of complaint.
Case 2:21-ap-01116-BR Doc 9-3 Filed 09/15/21 Entered 09/15/21 13:23:15                              Desc
                     Declaration of John Isbell Page 7 of 12
  1/21/2021        Review standstill agreement; conference with            3.5     2,677.50
                   C. Andros regarding       ; revise forbearance
                   agreement and                                ;
                   review and revise same; review comments
                   from H. Winsberg regarding         ; exchange
                   memoranda with C. Rierson and C. Andros
                   regarding      .
  1/22/2021        Exchange multiple calls and memoranda                   2.2     1,683.00
                   regarding                ; exchange
                   multiple messages with H. Winsberg
                   regarding                             .
  1/23/2021        Conference with C. Rierson regarding                    0.2       153.00
                                                              .
  1/24/2021        Exchange multiple memoranda regarding                   0.2       153.00
                                .
  1/25/2021        Review multiple memoranda regarding                     2.0     1,530.00
                                                    ; multiple
                   conferences with H. Winsberg regarding
                                      ; conference with
                   borrower and borrower's counsel
  1/26/2021        Review update on article; drafting new                  0.6       459.00
                   forbearance agreement.
  1/27/2021        Review draft receivership motion; draft                 3.3     2,524.50
                   memoranda to Bay Point team regarding
                        ; complete draft of new forbearance
                   agreement; review Hoplite consent judgment
                   stipulation.
  1/28/2021        Review revised forbearance agreement;                   1.5     1,147.50
                   exchange memoranda with H. Winsberg
                   regarding                ; review
                   communications finalizing       ; review
                   acceptance of service; exchange multiple
                   memoranda regarding
                                    .
  1/29/2021        Review filed certificate of service; review             1.0       765.00
                   motion for the appointment of receiver.
                   Fees for Services Rendered                             27.6   $21,114.00



                         Total New Charges                                                    $21,114.00

Account Statement:
Balance as of Last Invoice                                          7,210.00
Payments and Adjustments                                           -7,210.00
Balance forward                                                        0.00
Current Charges                                                    21,114.00
Amount Due and Owing to Date                                      $21,114.00


Payments:
Case 2:21-ap-01116-BR Doc 9-3 Filed 09/15/21 Entered 09/15/21 13:23:15   Desc
                     Declaration of John Isbell Page 8 of 12
Date        Description                      Amount
1/18/2021   Payment #0452                    7,210.00
            Total Payment                   $7,210.00
Case 2:21-ap-01116-BR Doc 9-3 Filed 09/15/21 Entered 09/15/21 13:23:15                                      Desc
                     Declaration of John Isbell Page 9 of 12
                          Law Offices of John F. Isbell
                                               3050 Peachtree St. NW.
                                                      Suite 740
                                               Atlanta, Georgia 30305


                                                 INVOICE
Bay Point                                                                                        Invoice # 0518
                                                                                Invoice Date: Tue, March 2, 2021

Re: Hoplite

Current Charges:
Fees
  Date             Description                                          Hours       Amount
  2/1/2021         Exchange multiple memoranda regarding                  0.6         459.00
                                                     ;
                   exchange memoranda with H. Winsberg
                   regarding                        .
  2/2/2021         Exchange messages with H. Winsberg                     1.0         765.00
                   regarding                  ; conference
                   with C. Andros regarding    ; review new
                   counsel.
  2/3/2021         Draft NDA for potential purchaser;                     0.6         459.00
                   conference with C. Andros regarding          .
  2/3/2021         Conference with H. Winsberg regarding                  0.5         382.50

                               ; exchanged multiple memoranda
                   regarding       .
  2/4/2021         Review memoranda regarding                             0.8         612.00
                                             ; review NDA and
                   revise same for potential buyer.
  2/8/2021         Review memoranda regarding                             1.3         994.50
                                           ; conference with
                   H. Winsberg regarding      ; conference
                   with H. Winsberg regarding
                             .
  2/9/2021         Preparation for hearing tomorrow.                      2.2       1,683.00
  2/10/2021        Prepare for and attend hearing on receiver             5.8       4,437.00
                   motion; multiple conferences with C. Andros
                   regarding      ; review communication on
                                   ; review terms of proposed
                   injunction.
  2/11/2021        Review defendant's edits to injunction order;          0.8         612.00
                   review                           ; review
                   entered TRO order.
  2/12/2021        Conference with H. Winsberg regarding                  0.7         535.50
                       ; organize                        and
                   forward to C. Andros and G. Jacobs.
  2/15/2021        Call with group regarding                              0.4         306.00
                                  ; exchange memoranda with
                   H. Winsberg regarding           .
Case 2:21-ap-01116-BR Doc 9-3 Filed 09/15/21 Entered 09/15/21 13:23:15                           Desc
                    Declaration of John Isbell Page 10 of 12
  2/16/2021        Review initial documents produced by               1.3         994.50
                   defendants.
  2/17/2021        Conference with M. Glade regarding case            1.3         994.50
                   update and next steps; review documents
                   produced by defendant
  2/18/2021        Review documents produced by defendants.           1.5       1,147.50
  2/25/2021        Exchange memoranda regarding                       0.4         306.00
                                           ; exchange
                   messages with H. Winsberg regarding
                                  .
                   Fees for Services Rendered                        19.2     $14,688.00
Expenses
  Date             Description                                                  Amount
  2/12/2021        Parking for TRO / Receivership Hearing                          18.00

                         Total Fees & Expenses                                $14,706.00


                         Total New Charges                                                 $14,706.00

Account Statement:
Balance as of Last Invoice                                    21,114.00
Payments and Adjustments                                     -21,114.00
Balance forward                                                    0.00
Current Charges                                               14,706.00
Amount Due and Owing to Date                                 $14,706.00


Payments:
Date              Description                                      Amount
2/15/2021         Payment #0481                                   21,114.00
                  Total Payment                                  $21,114.00
Case 2:21-ap-01116-BR Doc 9-3 Filed 09/15/21 Entered 09/15/21 13:23:15                                      Desc
                    Declaration of John Isbell Page 11 of 12
                          Law Offices of John F. Isbell
                                               3050 Peachtree St. NW.
                                                      Suite 740
                                               Atlanta, Georgia 30305


                                                 INVOICE
Bay Point                                                                                        Invoice # 0551
                                                                                Invoice Date: Wed, April 7, 2021

Re: Hoplite

Current Charges:
Fees
  Date             Description                                          Hours      Amount
  3/5/2021         Review amended complaint.                              0.5        382.50
  3/6/2021         Review amended complaint and provide                   1.3        994.50
                   comments on
  3/9/2021         Review update on                                       0.4        306.00
                                                        .
  3/11/2021        Exchange multiple memoranda with H.                    0.3        229.50
                   Winsberg and C. Rierson regarding
                                        .
  3/12/2021        Exchange messages with H. Winsberg                     0.2        153.00
                   regarding

                            .
  3/13/2021        Draft payoff letter; multiple conferences with         0.7        535.50
                   C. Andros regarding        ; review loan file
                   for payoff letter.
  3/16/2021        Review                           .                     0.1         76.50
  3/17/2021        Exchange multiple memoranda regarding                  0.7        535.50

                             ; exchange memoranda with H.
                   Winsberg regarding                 ;
                   review memoranda from C. Andros
                                                 .
  3/20/2021        Review transcript from deposition; review              1.5      1,147.50
                                 ; multiple conferences with C.
                   Andros regarding                     .
  3/22/2021        Conference with H. Winsberg regarding                  1.5      1,147.50
                               ; conference with C. Andros
                   regarding     ; review draft order and
                   memoranda regarding same; review
                   defendants motion to dismiss.
  3/23/2021        Conference with C. Andros regarding                    1.3        994.50
                                         ; review
                                                            .
  3/24/2021        Multiple conferences regarding                         1.5      1,147.50
                                      ; review
                          .
Case 2:21-ap-01116-BR Doc 9-3 Filed 09/15/21 Entered 09/15/21 13:23:15                            Desc
                    Declaration of John Isbell Page 12 of 12
  3/25/2021        Review transcript from receivership hearing.        1.4       1,071.00
  3/29/2021        Exchange memoranda with H. Winsberg                 1.0         765.00
                   regarding                       ; review
                   documents and presentation for filing.
  3/30/2021        Exchange multiple memoranda with H.                 0.5         382.50
                   Winsberg regarding
                                   ; review bankruptcy
                   petitions.




                   Fees for Services Rendered                        14.4      $11,016.00



                         Total New Charges                                                  $11,016.00

Account Statement:
Balance as of Last Invoice                                    14,706.00
Payments and Adjustments                                      -14,706.00
Balance forward                                                    0.00
Current Charges                                                11,016.00
Amount Due and Owing to Date                                  $11,016.00


Payments:
Date              Description                                       Amount
3/18/2021         Payment #0513                                    14,706.00
                  Total Payment                                   $14,706.00
